DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 11, 12, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US1932471 (“McKellar”).
Regarding claim 1, McKellar discloses an equalization valve comprising: a valve body (defined mainly by 1, 7 and 9) defining a gate slot (chamber within which gate 6 reciprocates); a gate (6) defining an equalization chamber (mainly defined by 23 and 24), a first equalization channel (31), and a second equalization channel (32 and 33), the equalization chamber and the first and second equalization channels defining an equalization pathway across the gate; and an actuation stem (10) slidable within the equalization chamber between a first chamber position (position of fig. 1), wherein the actuation stem blocks the equalization pathway, and a second chamber position (position where flange 18 abuts member 29 to raise portion 21 from seat 22), wherein the actuation stem unblocks the equalization pathway; wherein the actuation stem is further slidable within the gate slot of the valve body between a first valve position (position of fig. 1), wherein the gate is seated with the valve body, and a second valve position (position where gate 6 is lifted from seats 4 and 5), wherein the gate is unseated from the valve body.
Regarding claim 2, McKellar discloses the gate (6) defining a first face (face abutting seat 5), a second face (face abutting seat 4), and a sidewall (top wall, relative to the orientation of fig. 1) extending between the first face and second face, the equalization chamber (23 and 24) extending into the sidewall, the first equalization channel (31) extending from the first face to the equalization chamber, and the second equalization channel (32 and 33) extending from the second face to the equalization chamber.
Regarding claim 3, McKellar discloses the actuation stem (10) defines a lower portion (18-21) slidably engaged with the equalization chamber (23, 24).
Regarding claim 10, McKellar discloses the first equalization channel (31) is radially offset (relative to a radius of passage 2) from the second equalization channel (32 and 33), such that the first equalization channel is oriented at a first height along a length of the gate and the second equalization channel is oriented at a second height along the length of the gate, the second height different from the first height (see cross-section of fig. 1).
Regarding claim 11, McKellar discloses the gate (6) is slidably received within the gate slot (chamber of valve body, 1, 7 & 9, within which gate 6 reciprocates), and wherein: the gate slot defines a first gate slot end (bottom end, relative to the orientation of fig. 1) and a second gate slot end (top end, relative to the orientation of fig. 1); the gate is configured to seat with the first gate slot end in the first valve position (position of fig. 1); and the gate is unseated from the first gate slot end and moved towards the second gate slot end in the second valve position (position where gate 6 is lifted from seats 4 and 5 away from passage 2).
Regarding claim 12, McKellar discloses the valve body (mainly defined by 1, 7 and 9) comprises an inlet body (threaded portion 3 proximal to seat 5), an outlet body (threaded portion 3 proximal to seat 4), and a central body (body defining gate slot within which gate 6 reciprocates) between the inlet body and the outlet body; the inlet body defines an inlet passage (passage extending through threaded portion 3 through seat 5) and the outlet body defines an outlet passage (passage extending through threaded portion 3 through seat 4); the gate slot is defined in the central body; and the gate seals the inlet passage off from the outlet passage in the first valve position (position of fig. 1).
Regarding claim 14, McKellar discloses a valve assembly operated by a method comprising: providing the valve assembly comprising a valve body (defined mainly by 1, 7 and 9), a gate (6), and an actuation stem (10) coupled to the gate, the valve body defining a gate slot (chamber within which gate 6 reciprocates), the gate defining an equalization pathway (mainly defined by 31, 23, 33 and 32); moving the actuation stem from a first chamber position (position of fig. 1) to a second chamber position (position where surface 21 is displaced from seat 22) within an equalization chamber (23) of the gate, wherein, in the first chamber position, the equalization pathway is blocked by the actuation stem, and in the second chamber position, the equalization pathway is unblocked; and moving the actuation stem from a first valve position (position illustrated in fig. 1) to a second valve position (position where gate 6 is raised from seats 4 and 5) within the gate slot, wherein, in the first valve position, the gate is seated with the valve body, and in the second valve position, the gate is unseated from the valve body.
Regarding claim 15, McKellar discloses in the first valve position (position of fig. 1), the gate (6) is seated with a first gate slot end (top end, relative to the orientation of fig. 1) of the gate slot (chamber within which gate 6 reciprocates), and in the second valve position (position where gate 6 is raised away from passage 2), the gate is unseated from the first gate slot end and repositioned within the gate slot.
Regarding claim 18, McKellar discloses the gate (6) defines a first face (face abutting seat 5), a second face (face abutting seat 4), and a gate sidewall (top wall, relative to the orientation of fig. 1) between the first face and second face; the equalization pathway comprises a first equalization channel (31), a second equalization channel (32 and 33), and the equalization chamber (23, 24); the equalization chamber extends into the gate sidewall; and the first equalization channel extends from the first face to the equalization chamber and the second equalization channel extends from the second face to the equalization chamber (see fig. 1).
Regarding claim 19, McKellar discloses the actuation stem (10) blocks the first equalization channel (31) in the first chamber position (position of fig. 1) to prevent a flow of one of a gas and a fluid therethrough, and the actuation stem unblocks the first equalization channel in the second chamber position (position where surface 21 is raised from seat 22) to allow the flow of the one of the gas and the fluid therethrough.
Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US588430 (“Hirt”).
Regarding claim 1, Hirt discloses an equalization valve comprising: a valve body defining a gate slot (C); a gate (B) defining an equalization chamber (I), a first equalization channel (see annotated fig. 2, below), and a second equalization channel (see annotated fig. 2, below), the equalization chamber and the first and second equalization channels defining an equalization pathway across the gate; and an actuation stem (K) slidable within the equalization chamber between a first chamber position (position illustrated in fig. 2), wherein the actuation stem blocks the equalization pathway, and a second chamber position (position where seal “H” is lifted within chamber “I”), wherein the actuation stem unblocks the equalization pathway; wherein the actuation stem is further slidable within the gate slot of the valve body between a first valve position (lowered position of fig. 2), wherein the gate is seated with the valve body, and a second valve position (position where gate “B” is lifted away from passage(s) “A”), wherein the gate is unseated from the valve body.

    PNG
    media_image1.png
    974
    1069
    media_image1.png
    Greyscale

Regarding claim 2, Hirt discloses the gate (6) defines a first face (see annotated fig. 2, above), a second face (see annotated fig. 2, above), and a sidewall (top wall, relative to the orientation of fig. 2) extending between the first face and second face, the equalization chamber (I) extending into the sidewall, the first equalization channel (see annotated fig. 2, above) extending from the first face to the equalization chamber, and the second equalization channel (see annotated fig. 2, above) extending from the second face to the equalization chamber.
Regarding claim 3, Hirt discloses the actuation stem (K) defines a lower portion (portion disposed within gate “B”) slidably engaged with the equalization chamber (I).
Regarding claim 9, Hirt discloses the lower portion (portion disposed within gate “B”) of the actuation stem (K) defines an annular stem groove (groove within which seal “H” is disposed) adjacent to a distal end (bottom end of stem “K”) thereof, an annular stem packing (H) is received in the annular stem groove; and the annular stem packing engages a chamber wall (wall defining seat between first and second equalization channels) of the equalization chamber (I) to create an airtight seal between the actuation stem and the chamber wall (thereby prevent fluid across upstream and downstream passage “A”; see fig. 2).
Allowable Subject Matter
Claim(s) 4-8, 13, 16 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the closest prior art does not disclose or render obvious the equalization valve, wherein a fastener extends axially across the equalization chamber and is slidably received through the stem slot, in combination with the limitations of the claim, base claim and any intervening claims.
Claims 5-8 are allowable because they require all the limitations of allowable claim 4.
Regarding claim 13, the closest prior art does not disclose or render obvious the equalization valve, wherein, in the first valve position, a gate seating surface of the gate is configured to seat with a slot seating surface of the gate slot, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 16, the closest prior art does not disclose or render obvious the method, wherein a fastener extends axially across the equalization chamber and is slidably received through the stem slot; and moving the actuation stem from the first chamber position to the second chamber position comprises sliding the stem slot relative to the fastener, in combination with the remainder limitations of the claim and base claim.
Claim 17 is allowable because it requires all the limitations of allowable claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US5370155 discloses a gate valve having an equalization channel, which is controlled with a ball valve.  US8302630 discloses a gate valve having an equalization channel controlled by an equalization slide gate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753